Mr. Justice Carnes delivered the opinion of the court. Abstract of the Decision. 1. Appeal and ebbob, § 1213*—errors of which appellant cannot complain. Appellant cannot complain of errors not affecting him. 2. Appeal and ebbob, § 370*—when objection that minor was not represented by guardian ad litém, not preserved. Objection for failure of trial court to appoint a guardian ad litem for minor appellees cannot be first raised in a court of review. 3. Appeal and ebbob, § 1213*—when failure of court to appoint guardian ad litem cannot be complained of. Objection for failure of court to appoint a guardian ad litem cannot be considered when record does not show that appellant was injured thereby. 4. Appeal and ebbob, § 1207*—when appellant cannot assign error that appellees were not represented by guardian ad litem. Rule that adult parties cannot invoke the infancy of another party not represented by guardian ad litem to set aside a decree as to them- . selves applies where the appellant participated in the hearing and there was no evidence introduced to support his case. 5. Appeal and ebbob, § 1016*—when objection to manner of giving instructions, not presented. Objection that court instructed the jury orally, not presented for review when the abstract does not furnish any information with reference thereto. 6. Appeal and ebbob, § 1316*—presumption as to instructions. Instructions will be presumed to have been given in proper form and manner. 7. Appeal and ebbob, § 365*—when objection for laeh of proper issues, not preserved. Objection for lack of proper issues on bill to contest a will cannot be first urged on appeal. 8. Appeal and ebbob, § 711*—when error in forcing case to trial, not shown by the record. Error of court in forcing case to trial in the absence of leading counsel is not shown when the record shows that solicitor of record was present at the trial and no request was made for postponement of trial. 9. Appeal and ebbob, § 1437*—when ruling denying application for change of venue, harmless. Ruling of court denying an application for change of venue held harmless when following a ruling denying leave to withdraw the application. 10. Venue, § 12*—when consent of coparties necessary for change of. An application by one complainant for a change of venue is properly denied when not joined in or consented to by the other complainants.